Illinois Official Reports

                                          Appellate Court



                 Pedersen v. Village of Hoffman Estates, 2014 IL App (1st) 123402



Appellate Court              ALAN R. PEDERSEN and KAREN PEDERSEN, Plaintiffs-
Caption                      Appellants, v. THE VILLAGE OF HOFFMAN ESTATES and
                             JAMES H. NORRIS, Village Manager, Defendants-Appellees.


District & No.               First District, Sixth Division
                             Docket No. 1-12-3402


Filed                        March 31, 2014
Rehearing denied             May 8, 2014


Held                         Subject to review by a common law writ of certiorari, defendant home
(Note: This syllabus         rule village had authority to establish administrative procedures for
constitutes no part of the   resolving claims under the Public Safety Employee Benefits Act,
opinion of the court but     including claims for continuing health coverage benefits when an
has been prepared by the     employee is injured “in response to what is reasonably believed to be
Reporter of Decisions        an emergency,” and in plaintiff firefighter’s case, the denial of
for the convenience of       benefits was clearly erroneous, since the injury plaintiff suffered,
the reader.)                 while responding to a tanker truck fire on a toll road after the fire was
                             extinguished and he was cleaning the scene when the siren on a nearby
                             fire engine activated accidentally and injured plaintiff’s ears, was
                             within the scope of a response to an emergency for purposes of the
                             Act.



Decision Under               Appeal from the Circuit Court of Cook County, No. 08-CH-28609; the
Review                       Hon. Kathleen G. Kennedy, Judge, presiding.



Judgment                     Circuit court affirmed in part and reversed in part; defendants’
                             decision set aside.
     Counsel on               Thomas W. Duda, of Law Offices of Thomas W. Duda, of Arlington
     Appeal                   Heights, for appellants.

                              Arthur L. Janura, Hal R. Morris, Jenifer J. Caracciolo, and Elizabeth
                              A. Thompson, all of Arnstein & Lehr LLP, of Chicago, for appellees.

                              Brian D. Day and Roger Huebner, both of Illinois Municipal League,
                              of Springfield, amicus curiae.




     Panel                    JUSTICE REYES delivered the judgment of the court, with opinion.
                              Presiding Justice Rochford and Justice Lampkin concurred in the
                              judgment and opinion.




                                               OPINION

¶1         Plaintiff Alan R. Pedersen (Pedersen) was injured in the line of duty as a firefighter for
       defendant Village of Hoffman Estates (Village) and sought continuing health coverage
       benefits under section 10 of the Public Safety Employee Benefits Act (Act) (820 ILCS 320/10
       (West 2006)). Defendant Village manager James H. Norris (Norris), after a hearing, denied the
       claim for benefits.
¶2         Pedersen and his wife, plaintiff Karen Pedersen (Karen) then filed suit in the circuit court
       of Cook County, challenging the denial of benefits under the Act. Plaintiffs’ first amended
       complaint contained three counts, seeking: (I) a declaratory judgment of their rights under the
       Act; (II) a declaration that the village ordinance creating a procedure for determining claims
       under the Act was contrary to the Act and unconstitutional; and (III) administrative review of
       the decision denying benefits under the Act. Plaintiffs now appeal orders of the circuit court
       granting partial summary judgment in favor of defendants on counts I and II and affirming the
       decision to deny benefits challenged by count III after recasting it as seeking a common law
       writ of certiorari. For the following reasons, we affirm the order of the circuit court granting
       partial summary judgment in favor of defendants on counts I and II, reverse the order of the
       circuit court affirming defendants’ decision denying plaintiffs’ claims on count III, and set
       aside defendants’ decision denying benefits under the Act.

¶3                                      BACKGROUND
¶4        The record of the hearing before the Village discloses the following facts. During an
       18-month period in 1966-67, prior to his employment with the Village, Pedersen was
       employed by Continental Airlines, placing food aboard airplanes at O’Hare International

                                                  -2-
     Airport. Pedersen was required to wear protective hearing equipment when he worked at the
     airport. Pedersen was employed by the Village as a firefighter and emergency medical
     technician beginning in October 1976. Pedersen also was exposed to loud, industrial noise in
     the course of fulfilling his job responsibilities as a firefighter.
¶5        In the course of his duties, Pedersen had an annual physical examination by doctors
     associated with St. Alexius Occupational Health. In October 2002, Pedersen was alerted to a
     “threshold shift” in his hearing during his annual physical. 1 In May 2003, following
     examinations at the Bell Hearing Center and a physician for the Village, Pedersen was fitted
     with bilateral hearing aids. In June 2003, Pedersen was placed on light duty, but returned to full
     duty in September 2003, after obtaining a medical release.
¶6        On June 22, 2004, Pedersen and other firefighters at his station responded to a call
     regarding a tanker truck fire on an Illinois toll road. The firefighters proceeded to the location
     in a fire engine, with emergency lights and siren activated. Pedersen was wearing his full
     “turnout gear” for the call. 2 According to Pedersen, a toll road is a dangerous location to fight
     a fire. Thus, as a precautionary measure, the firefighters positioned the fire engine behind the
     scene, in order to protect the firefighters, turning the fire engine’s wheels toward the traffic to
     provide additional protection in the event traffic strikes the fire engine from the rear.
¶7        After the fire was extinguished, the firefighters commenced cleaning the scene and packing
     their equipment. As Pedersen was moving a reflective triangle from the tanker truck, a
     coworker entered the fire engine and accidentally activated the vehicle’s siren. Pedersen was
     approximately two feet from the front of the fire engine. According to Pedersen, he felt as
     though his ears were going to “blow up and were bleeding.” Pedersen ripped out a hearing aid,
     breaking it in the process. At the time the siren was activated, the fire engine continued to
     block traffic on the toll road and the vehicle’s emergency lights remained activated.
¶8        On the morning of June 23, 2004, Pedersen visited his audiologist because his ears were
     hurting, with “a lot of ringing.” According to Pedersen, the audiologist found swelling and
     hearing loss. When Pedersen returned to work, the fire battalion chief inquired whether
     Pedersen had obtained a release from duty. Pedersen responded he had not obtained a release
     because he did not think an audiologist could provide one. Pedersen’s battalion chief then sent
     Pedersen to a doctor, who found no swelling and cleared Pedersen to return to duty as a
     full-time firefighter. The record contains a letter dated January 20, 2005, from another
     audiologist indicating Pedersen was evaluated on October 13, 2004, and stating there appeared
     to be no change from a prior audiogram conducted on April 15, 2003.
¶9        Pedersen continued as a full-time firefighter through February 3, 2005, when Pedersen
     proceeded to the wrong location on a report of an automobile fire with people trapped inside
     because he misheard the information. Nevertheless, the firefighters were close enough to the

         1
          Pedersen does not explain the meaning of a “threshold shift” in his testimony, but he describes a
     “moderate loss” of hearing, such that he would occasionally not hear what his lieutenant was saying to
     him.

         2
          Pedersen did not define the term “turnout gear.” In at least one prior case, this court has referred to
     “turnout gear” as the coats and pants worn by firefighters at fire suppression. Lindemulder v. Board of
     Trustees of the Naperville Firefighters’ Pension Fund, 408 Ill. App. 3d 494, 496 (2011).


                                                      -3-
       location to arrive timely to the scene, where the issue was a problem with an automobile’s
       radiator, not a fire, and the people were outside the vehicle. In addition, Pedersen had difficulty
       hearing pre-alert tones (because he slept without his hearing aids) and could not always hear
       the whistle on the firefighters’ new air packs. 3 Pedersen initially was placed on light duty, but
       was ultimately informed by the fire chief he was “done” and “no longer will be working” as a
       full-time firefighter.
¶ 10        Pedersen subsequently received benefits under the Public Employee Disability Act
       (5 ILCS 345/1 et seq. (West 2004)). At some time between February 2005 and February 2006,
       Pedersen applied for line-of-duty disability benefits from the Village’s firefighters’ pension
       fund. On October 24, 2007, the board of trustees of the Hoffman Estates Firefighters Pension
       Fund (Fund) held a hearing on Pedersen’s application.
¶ 11        On November 8, 2007, the Fund issued a finding and decision that Pedersen was entitled to
       a line-of-duty disability pension. The Fund found an increase in Pedersen’s hearing loss, based
       upon an audiogram taken after the June 22, 2004, incident. The Fund “found that the incident
       of June 22, 2004, in response to an emergency, caused firefighter Pedersen to become disabled
       relative to his hearing loss.”
¶ 12        It is undisputed Pedersen made multiple oral and written demands for the Village to pay his
       health insurance premiums under the Act, although neither party identifies such written
       demands in the record on appeal. Section 10 of the Act, in pertinent part, requires employers of
       full-time firefighters to pay health insurance premiums for the firefighter and his or her spouse
       and dependent children if the firefighter suffers a catastrophic injury under specified
       circumstances. 820 ILCS 320/10 (West 2006). The circumstances triggering eligibility for
       section 10 benefits include when a firefighter is injured as a result of a “response to what is
       reasonably believed to be an emergency.” 820 ILCS 320/10(b) (West 2006).
¶ 13        During this period, the Village’s municipal code designated the village manager as the
       Village’s chief administrative officer. Among the powers and duties of the village manager
       was:
                     “To act as a hearing officer under the Public Safety Employee Benefits Act
                 (820 ILCS 320/1 et seq.). He shall hold a hearing and make a determination if an
                 employee subject to the Act is entitled to the benefits provided by the Act. The decision
                 may be appealed to the Circuit Court under the Administrative Review Act.” Village of
                 Hoffman Estates Municipal Code § 4-7-4(L) (eff. Aug. 20, 2007). 4
       Norris scheduled a hearing on Pedersen’s claim for April 15, 2008. Prior to the hearing,
       Pedersen’s counsel advised Norris by facsimile and mail of Pedersen’s position that the
       hearing was illegal.
¶ 14        Norris held a hearing on Pedersen’s claim on April 15, 2008. At the outset of the
       proceeding, Pedersen’s counsel renewed his argument that a hearing was not authorized by
       statute or the Illinois Constitution. There was no formal ruling on counsel’s objection. Norris

           3
           Pedersen did not further describe the nature of the air packs, which from the context of the record
       appear to be oxygen tanks used by firefighters.

           4
            This provision was subsequently amended, removing the language requiring the village manager
       to hear and determine claims under the Act. See Village of Hoffman Estates Municipal Code § 4-7-4
       (amended May 14, 2012).

                                                      -4-
       heard testimony from both Pedersen and the Village’s acting fire chief, Robert Gorvett, who
       offered differing opinions regarding whether Pedersen was responding to an emergency at the
       time the fire engine’s siren was accidentally activated. Pedersen testified he was injured during
       an emergency call because the fire engine’s emergency lights were activated, the fire engine
       was blocking traffic, and firefighters remained in the roadway. Gorvett opined Pederson was
       not responding to an emergency at the time of the injury, but acknowledged that so long as the
       fire engine’s emergency lights are activated, “the firefighters are in the midst of dealing with
       an emergency.” The parties also submitted exhibits, including audiological evaluations,
       accident injury reports, and the Fund’s written pension decision. Norris also heard arguments
       by counsel for Pedersen and the Village.
¶ 15       On May 27, 2008, Norris issued a written finding and decision denying Pedersen’s
       application for health benefits. The decision acknowledges Pedersen suffers from a condition
       causing him to be disabled as a Village firefighter. The decision also notes Pedersen was
       awarded a line-of-duty pension by the Fund and reached an amicable settlement of a workers’
       compensation claim approved by the Illinois Workers’ Compensation Commission. Norris
       found the medical evidence suggested Pedersen’s disability was due to the cumulative effects
       of exposure to noise over time, both on and off duty, in both emergency and nonemergency
       situations, which did not fall within the scope of the Act. Norris also found the medical
       evidence did not establish Pedersen’s disability resulted from responding to an emergency,
       reasoning the June 22, 2004, incident did not cause or aggravate Pedersen’s preexisting
       hearing loss.
¶ 16       On August 6, 2008, plaintiffs filed their complaint for a declaratory judgment against
       defendants in the circuit court, seeking a declaration of their rights under the Act. On
       September 8, 2008, defendants filed a combined motion to dismiss the complaint pursuant to
       section 2-619.1 of the Illinois Code of Civil Procedure (Code) (735 ILCS 5/2-619.1 (West
       2008)). In the motion, defendants sought dismissal pursuant to section 2-619 of the Code (735
       ILCS 5/2-619 (West 2008)), arguing the appeal was governed by the Administrative Review
       Law (735 ILCS 5/3-101 et seq. (West 2008)) and not filed within the 35-day period specified
       by the statute. Defendants also sought dismissal pursuant to section 2-615 of the Code (735
       ILCS 5/2-615 (West 2008)), arguing: (1) Norris was not a proper party; (2) plaintiffs failed to
       allege specific facts supporting their allegations Pedersen suffered a catastrophic injury in
       response to an emergency; and (3) a declaratory judgment is improper relief for past conduct.
       On December 23, 2008, the circuit court, based on the general lack of information and legal
       authority provided by the parties, entered an order dismissing the complaint without prejudice
       for want of jurisdiction.
¶ 17       On January 21, 2009, plaintiffs filed their first amended complaint 5–the operative pleading
       in this appeal–which was comprised of three counts. Count I sought a declaration that the
       village is liable to pay their past and continuing health insurance premiums pursuant to section
       10 of the Act. Count II sought a declaration that the Village ordinance creating an
       administrative procedure for determining claims under the Act violates section 20 of the Act

           5
            On January 6, 2009, plaintiffs sought leave to file their first amended complaint. On January 13,
       2009, the circuit court entered an order denying the motion but granting plaintiffs two weeks to file an
       amended pleading attaching a copy of the Village ordinance that plaintiffs alleged was unconstitutional
       in the proposed amended pleading.

                                                      -5-
       (820 ILCS 320/20 (West 2004)), article VI, section 9, of the Illinois Constitution (Ill. Const.
       1970, art. VI, § 9), and the due process clauses of the United States and Illinois Constitutions
       (U.S. Const., amends. V, XIV; Ill. Const. 1970, art. I, § 2). Count III, apparently though not
       expressly pleaded in the alternative, sought review of the decision to deny plaintiffs benefits
       under the Act pursuant to the Administrative Review Law.
¶ 18       On April 3, 2009, defendants filed a motion to dismiss the first amended complaint
       pursuant to section 2-615 of the Code, arguing plaintiffs should be required to seek review by
       way of a common law writ of certiorari. On October 8, 2009, the circuit court denied the
       motion to dismiss. On December 15, 2009, defendants filed their answer to the first amended
       complaint.
¶ 19       On February 10, 2010, defendants filed a motion for direction as to further proceedings in
       light of this court’s decision in Gaffney v. Board of Trustees of the Orland Fire Protection
       District, 397 Ill. App. 3d 679 (2009). In Gaffney, as in this case, a firefighter sought a
       declaratory judgment to compel the payment of health coverage benefits under section 10 of
       the Act and, in the alternative, review under the Administrative Review Law. Id. at 680. The
       defendant fire protection district had passed an ordinance directing the procedure for its
       firefighters to apply for these benefits under the Act. Id. at 681. The circuit court dismissed the
       declaratory judgment action in Gaffney, but held that because the Act did not expressly adopt
       the Administrative Review Law, it would consider Gaffney’s remaining count as a petition for
       a common law writ of certiorari. Id. at 682. On appeal, this court agreed that any review would
       have to be pursuant to a common law writ of certiorari. Id. at 683.
¶ 20       On February 11, 2010, the circuit court in this case entered an order: (1) stating the court
       would proceed on count III of the first amended complaint as seeking a common law writ of
       certiorari; (2) setting a briefing schedule on count III; and (3) and holding counts I and II in
       abeyance pending the outcome of proceedings on count III of the first amended complaint.
¶ 21       The parties submitted briefs regarding count III of the first amended complaint. On May
       27, 2010, plaintiffs filed their reply brief regarding count III, which informed the circuit court
       that the Illinois Supreme Court granted leave to appeal in Gaffney. Thereafter, the circuit court
       entered a series of orders continuing the matter without decision.
¶ 22       On April 4, 2012, plaintiffs filed a motion seeking summary judgment on counts II and III
       of their first amended complaint, as well as a case management order regarding count I, based
       on the Illinois Supreme Court’s decision in Gaffney. See Gaffney v. Board of Trustees of the
       Orland Fire Protection District, 2012 IL 110012. In their motion, plaintiffs argued our
       supreme court, by reversing this court in Gaffney, rejected the procedures ordered by the
       circuit court in this case. On May 17, 2012, defendants filed a cross-motion for summary
       judgment, arguing the supreme court decision in Gaffney was distinguishable because the fire
       protection district in that case was not a home rule unit, whereas the Village is a home rule unit.
       On August 2, 2012, the circuit court entered an order: (1) denying plaintiffs’ motion and
       granting partial summary judgment in favor of defendants on counts I and II; (2) reiterating
       that count III would proceed as though seeking a common law writ of certiorari; and (3)
       setting the matter for hearing and argument on September 19, 2012. 6


          6
           The record on appeal does not indicate whether the circuit court in fact heard argument on
       September 19, 2012.

                                                    -6-
¶ 23       On October 30, 2012, the circuit court entered a written opinion and order affirming the
       Village’s decision denying plaintiffs’ claim. The circuit court ruled the Village was not
       collaterally estopped from denying plaintiffs’ claim by the Fund’s decision, reasoning the
       Village was not bound by the factual findings of another body considering different benefits,
       particularly where the supreme court’s decision in Gaffney now controlled the definition of an
       “emergency” under section 10 of the Act. The circuit court observed our supreme court held
       that, to be entitled to benefits under section 10(b) of the Act, “the injury must occur in response
       to what is reasonably believed to be an unforeseen circumstance involving imminent danger to
       a person or property requiring an urgent response.” See Gaffney, 2012 IL 110012, ¶ 64. The
       circuit court reasoned the injury to Pedersen did not occur in response to an emergency, as
       Pedersen was cleaning up the scene of the fire at the time he was injured. The circuit court also
       reasoned the accidental sounding of the siren was unforeseen, but did not involve imminent
       danger to persons or property requiring an urgent response by Pedersen. Accordingly, the
       circuit court ruled the Village’s decision to deny Pedersen benefits under section 10 of the Act
       was not clearly erroneous. On November 20, 2012, plaintiffs filed a timely notice of appeal to
       this court.

¶ 24                                            DISCUSSION
¶ 25        On appeal, plaintiffs argue: (1) the circuit court erred in granting partial summary
       judgment and proceeding as though plaintiffs sought a common law writ of certiorari; (2) the
       Village’s procedure for resolving claims under the Act violates principles of due process under
       the United States Constitution; (3) the Village’s procedure violates article VI, section 9, of the
       Illinois Constitution, which grants circuit courts (with some exceptions) original jurisdiction of
       all justiciable matters; (4) the Village is collaterally estopped from denying benefits under the
       Act where the Fund found Pedersen acted in response to an emergency; and (5) plaintiffs are
       entitled to benefits under the Act because Pedersen suffered a catastrophic injury while
       responding to an emergency. We will first turn to consider plaintiffs’ procedural claims
       relating to the circuit court’s August 2, 2012, order prior to addressing the affirmation of the
       denial of the application for benefits under the Act in the circuit court’s ruling on October 30,
       2012.

¶ 26               The Partial Summary Judgment and Proceedings by Way of Certiorari
¶ 27       Plaintiffs first argue the circuit court erred in granting partial summary judgment in favor
       of defendants on their claim for a declaration of their rights under the Act and a declaration that
       the Village ordinance creating an administrative procedure for determining claims under the
       Act was contrary to the Act and unconstitutional. Summary judgment is appropriate if the
       pleadings, depositions, and admissions on file, together with the affidavits, if any, show there
       is no genuine issue as to any material fact and the moving party is entitled to a judgment as a
       matter of law. 735 ILCS 5/2-1005(c) (West 2010). The purpose of summary judgment is not to
       try a question of fact, but to determine whether a genuine issue of triable fact exists. Adams v.
       Northern Illinois Gas Co., 211 Ill. 2d 32, 42-43 (2004). In this case, the defendants filed a
       cross-motion for summary judgment. “When parties file cross-motions for summary judgment,
       they agree that only a question of law is involved and invite the court to decide the issues based
       on the record.” Pielet v. Pielet, 2012 IL 112064, ¶ 28. We review grants of summary judgment


                                                    -7-
       de novo. Williams v. Manchester, 228 Ill. 2d 404, 417 (2008).

¶ 28                  The Village’s Authority to Create an Administrative Procedure
¶ 29       Plaintiffs argue the circuit court’s ruling is contrary to the decision in Gaffney. In that case,
       our supreme court ruled the circuit court erred in dismissing a firefighter’s complaint for a
       declaratory judgment of his entitlement to benefits under section 10 of the Act and treating his
       alternative claim for administrative review as seeking a common law writ of certiorari.
       Gaffney, 2012 IL 110012, ¶ 30. The supreme court observed the defendant–the board of
       trustees of a fire protection district–was an administrative agency with no general or common
       law powers, and was limited to those powers specifically authorized by statute. Gaffney, 2012
       IL 110012, ¶ 38. The court’s review of the Fire Protection District Act (70 ILCS 705/0.01 et
       seq. (West 2010)) revealed no provision indicating that the legislature intended the board’s
       denial of section 10 benefits to be an administrative decision subject to administrative review.
       Gaffney, 2012 IL 110012, ¶ 43. The court also observed the Act itself does not provide any
       guidance on the proper procedure for seeking section 10 benefits. Gaffney, 2012 IL 110012,
       ¶ 44.
¶ 30       Accordingly, the court concluded the legislature did not express an intent to provide the
       fire protection district with the authority to make administrative decisions on its employees’
       eligibility for section 10 benefits under the Act. Gaffney, 2012 IL 110012, ¶ 45. Consequently,
       the court also concluded the board’s decision was “not an administrative agency action, but
       [was] only an employer’s objection to paying section 10 benefits.” Gaffney, 2012 IL 110012,
       ¶ 45. Thus, our supreme court ultimately concluded the circuit court erred in dismissing the
       declaratory judgment count of Gaffney’s complaint seeking relief under the Act. Gaffney,
       2012 IL 110012, ¶ 45.
¶ 31       Defendants argue Gaffney is distinguishable on the ground that case involved a
       non-home-rule unit of government, whereas the Village here is a home rule unit. 7 We agree.
       Under the Illinois Constitution, the only units of local government that may exercise home rule
       powers are counties and municipalities. Ill. Const. 1970, art. VII, § 6(a). The term
       “municipality” comprises cities, villages, and incorporated towns. Ill. Const. 1970, art. VII,
       § 1. A fire protection district, such as was at issue in Gaffney, is neither a county nor a
       municipality and cannot have home rule powers. See Dineen v. City of Chicago, 125 Ill. 2d
       248, 256 (1988). In contrast, plaintiffs here do not dispute the circuit court’s finding that the
       Village is a home rule unit. 8
¶ 32       “The home rule provisions of the 1970 Illinois Constitution were designed to alter
       drastically the relationship between our local and state governments.” Palm v. 2800 Lake

           7
            The Illinois Municipal League filed a brief as amicus curiae, criticizing the drafting of the Act and
       arguing the supreme court decision in Gaffney does not limit the authority of municipalities–home rule
       or otherwise–to adopt administrative procedures for determining claims under the Act. An amicus,
       however, cannot raise issues not raised by the parties to the appeal. Burger v. Lutheran General
       Hospital, 198 Ill. 2d 21, 62 (2001). Accordingly, our opinion is confined to the argument defendants
       raise regarding home rule authority.

           8
           This court has previously recognized the Village is a home rule unit. See, e.g., Stahl v. Village of
       Hoffman Estates, 296 Ill. App. 3d 550, 554 (1998).

                                                       -8-
       Shore Drive Condominium Ass’n, 2013 IL 110505, ¶ 29. Article VII, section 6(a), of the
       Illinois Constitution provides:
                “Except as limited by this Section, a home rule unit may exercise any power and
                perform any function pertaining to its government and affairs including, but not limited
                to, the power to regulate for the protection of the public health, safety, morals and
                welfare; to license; to tax; and to incur debt.” Ill. Const. 1970, art. VII, § 6(a).
       If the legislature does not expressly limit or deny home rule authority, a municipal ordinance
       and a state statute may operate concurrently, as provided in article VII, section 6(i):
                “Home rule units may exercise and perform concurrently with the State any power or
                function of a home rule unit to the extent that the General Assembly by law does not
                specifically limit the concurrent exercise or specifically declare the State’s exercise to
                be exclusive.” Ill. Const. 1970, art. VII, § 6(i).
       Under article VII, section 6(h), the General Assembly “may provide specifically by law for the
       exclusive exercise by the State of any power or function of a home rule unit” (Ill. Const. 1970,
       art. VII, § 6(h)), but if the legislature intends to limit or deny the exercise of home rule powers,
       the statute must contain an express statement to that effect. Palm, 2013 IL 110505, ¶ 31.
       “When the General Assembly intends to preempt or exclude home rule units from exercising
       power over a matter, that body knows how to do so.” City of Chicago v. Roman, 184 Ill. 2d
       504, 517 (1998). “In many statutes that touch on countless areas of our lives, the legislature has
       expressly stated that, pursuant to section 6(h) or 6(i), or both, of article VII of the Illinois
       Constitution, a statute is declared to be an exclusive exercise of power by the state and that
       such power shall not be exercised by home rule units.” Id. (and statutes cited therein). In short,
       “the Illinois Constitution provides home rule units with the same powers as the sovereign,
       except when those powers are limited by the General Assembly.” Palm, 2013 IL 110505, ¶ 32.
¶ 33        In general, the sovereign powers of home rule units extend to the creation of administrative
       agencies and procedures. See, e.g., Bremen Community High School District No. 228 v. Cook
       County Comm’n on Human Rights, 2012 IL App (1st) 112177, ¶ 3. A home rule unit, however,
       may not constitutionally dictate that review of administrative decisions fall under the
       Administrative Review Law, as the method of judicial review is not a function pertaining to the
       home rule unit’s government and affairs. E.g., Paper Supply Co. v. City of Chicago, 57 Ill. 2d
       553, 580 (1974). As will be discussed in more detail, the provision of the Village ordinance
       attempting to dictate the method of judicial review, however, is severable and does not affect
       the validity of the remainder of the ordinance. See id. Accordingly, we turn to consider
       whether the Village’s authority has been limited by the General Assembly in this case.

¶ 34                     The Scope of Restrictions on Home Rule Under the Act
¶ 35       Plaintiffs contend the General Assembly limited the home rule powers of the Village in
       section 20 of the Act, which provides:
               “An employer, including a home rule unit, that employs a full-time law enforcement,
               correctional or correctional probation officer, or firefighter may not provide benefits to
               persons covered under this Act in a manner inconsistent with the requirements of this
               Act. This Act is a limitation under subsection (i) of Section 6 of Article VII of the
               Illinois Constitution on the concurrent exercise of powers and functions exercised by
               the State.” 820 ILCS 320/20 (West 2006).


                                                    -9-
       Plaintiffs maintain section 20 bars a home rule unit from establishing an administrative
       procedure for determining benefits under the Act. Plaintiffs rely on Gaffney. In that case,
       Gaffney contended that section 20 of the Act prohibits a municipality or political subdivision
       from enacting any ordinance inconsistent with payment of section 10 benefits (Gaffney, 2012
       IL 110012, ¶ 31), but the court did not decide the issue on that basis, ruling instead the
       legislature did not express an intent to provide a fire protection district with the authority to
       make administrative decisions on its employees’ eligibility for section 10 benefits under the
       Act (Gaffney, 2012 IL 110012, ¶ 45). Defendants maintain section 20 merely bars home rule
       units from providing benefits in a manner substantively inconsistent with the requirements of
       the Act, e.g., attempting to discontinue benefits earlier than the time periods specified in
       section 10 of the Act. See 820 ILCS 320/10(a) (West 2006). The construction of the Act is a
       question of law that we review de novo. Gaffney, 2012 IL 110012, ¶ 50.
¶ 36       In interpreting section 20 of the Act, we note section 7 of the Statute on Statutes provides:
               “No law enacted after January 12, 1977, denies or limits any power or function of a
               home rule unit, pursuant to paragraphs (g), (h), (i), (j), or (k) of Section 6 of Article VII
               of the Illinois Constitution, unless there is specific language limiting or denying the
               power or function and the language specifically sets forth in what manner and to what
               extent it is a limitation on or denial of the power or function of a home rule unit.”
               (Emphasis added.) 5 ILCS 70/7 (West 2006).
       This rule has been formally adopted as part of Illinois home rule jurisprudence. Palm, 2013 IL
       110505, ¶ 32. Moreover, in determining whether a home rule unit may legislate in a specific
       area, we bear in mind that the “[p]owers and functions of home rule units shall be construed
       liberally.” Ill. Const. 1970, art. VII, § 6(m).
¶ 37       In this case, the Act was enacted in 1997. Pub. Act 90-535 (eff. Nov. 14, 1997) (adding 820
       ILCS 320/1 et seq.). Accordingly, the language of section 20 must specifically set forth in what
       manner and to what extent it limits or denies the power or function of home rule units. Palm,
       2013 IL 110505, ¶ 32. Unlike the statutes mentioned in Roman, section 20 contains no
       language declaring the manner of deciding claims under the Act is an exclusive state power or
       function. Accordingly, the language in section 20 must be construed as merely limiting a
       concurrent exercise of home rule authority. Ill. Const. 1970, art. VII, § 6(i); Palm, 2013 IL
       110505, ¶ 32. Section 20 precludes a home rule unit from providing benefits to persons
       covered under the Act “in a manner inconsistent with the requirements of this Act.” 820 ILCS
       320/20 (West 2006). The Act, as defendants acknowledge, has substantive requirements. The
       Act, however, does not provide any guidance on the proper procedure for seeking section 10
       benefits. Gaffney, 2012 IL 110012, ¶ 44. As section 20 does not specifically limit or define the
       procedures a home rule unit may adopt for determining claims under the Act, we conclude a
       home rule unit may employ an administrative procedure for assessing claims without acting in
       a manner inconsistent with the requirements of the Act. See Palm, 2013 IL 110505, ¶ 32; 5
       ILCS 70/7 (West 2006). Accordingly, the circuit court did not err in granting summary
       judgment to defendants on count I of the first amended complaint.
¶ 38       As to count II of the first amended complaint, plaintiffs maintain the Village’s
       administrative procedure for determining claims under the Act was unconstitutional on its face
       and as applied to them in this case. A reviewing court, however, will decide a constitutional
       question only where it is essential to the disposition of a case. Emergency Treatment, S.C. v.
       Department of Employment Security, 394 Ill. App. 3d 893, 907 (2009) (citing In re Application

                                                    - 10 -
       of the County Collector, 132 Ill. 2d 64, 73 (1989)). Accordingly, we first turn to consider the
       administrative decision in this case.

¶ 39                                     Proceeding in Certiorari
¶ 40       We initially observe the circuit court ordered the parties to proceed as though plaintiffs
       sought a common law writ of certiorari. As previously noted, a home rule unit may not
       constitutionally dictate that review of administrative decisions fall under the Administrative
       Review Law. E.g., Paper Supply Co., 57 Ill. 2d at 580. The provision of the Village ordinance
       attempting to dictate the method of judicial review, however, is severable and does not affect
       the validity of the remainder of the ordinance. Id. Where a statute or ordinance purporting to
       create or confer power on an administrative agency does not expressly reference the
       Administrative Review Law and does not provide for any other form of review, then the writ of
       common law certiorari survives as an available method of review. See Smith v. Department of
       Public Aid, 67 Ill. 2d 529, 541 (1977). Indeed, where our supreme court considered a summary
       judgment on a complaint for declaratory relief and a writ of mandamus, and the underlying
       statute did not refer to the Administrative Review Law, the court held it would treat the appeal
       as it would any other appeal on administrative review. Outcom, Inc. v. Illinois Department of
       Transportation, 233 Ill. 2d 324, 337 (2009). Thus, the circuit court did not err in ordering the
       parties to proceed as though plaintiffs sought a common law writ of certiorari. Accordingly,
       we turn to review defendants’ decision to deny Pedersen’s application for benefits under the
       Act.

¶ 41                                 Review of the Village’s Decision
¶ 42       The circuit court’s October 30, 2012, opinion and order denied plaintiffs a common law
       writ of certiorari. Plaintiffs first assert, as they did during the hearing before the Village
       manager, that the Village was barred from determining whether he was entitled to benefits
       under the Act by the doctrine of collateral estoppel, an equitable doctrine that precludes a party
       from relitigating an issue already decided in a prior proceeding. Herzog v. Lexington
       Township, 167 Ill. 2d 288, 293 (1995). The doctrine of collateral estoppel applies to prior
       decisions by administrative agencies that are adjudicatory, judicial, or quasi-judicial. Lelis v.
       Board of Trustees of the Cicero Police Pension Fund, 2013 IL App (1st) 121985, ¶ 30.
       Collateral estoppel is applicable only where the issue decided in the prior adjudication is
       identical with the one presented in the suit in question, there was a final judgment on the merits
       in the prior adjudication, and the party against whom estoppel is asserted was a party or in
       privity with a party to the prior adjudication. Gumma v. White, 216 Ill. 2d 23, 38 (2005). The
       party claiming collateral estoppel has the burden of establishing it by clear, concise, and
       unequivocal evidence. Waste Management of Illinois, Inc. v. Pollution Control Board, 187 Ill.
       App. 3d 79, 83 (1989). Whether the doctrine of collateral estoppel is applicable in a particular
       case is a question of law that this court reviews under the de novo standard of review. State
       Building Venture v. O’Donnell, 239 Ill. 2d 151, 158 (2010); Lelis, 2013 IL App (1st) 121985,
       ¶ 13.
¶ 43       Plaintiffs maintain collateral estoppel applies in this case because the Fund had already
       determined Pedersen was responding to an emergency when he was injured prior to the Village
       manager’s hearing on the request for benefits under the Act. In their brief, defendants argue
       collateral estoppel does not apply because the Fund was not required to determine whether

                                                   - 11 -
       Pedersen was injured in response to what is reasonably believed to be an emergency, as is
       required to obtain benefits under the Act. Moreover, during oral argument, the defendants
       argued they were not parties or in privity with a party to the adjudication before the Fund.
¶ 44        We observe defendants did not raise the latter argument regarding the identity of the parties
       in its brief. Arguments omitted from the appellee’s brief and raised for the first time at oral
       argument are forfeited. See Ill. S. Ct. R. 341(i) (eff. July 1, 2008) (applying Illinois Supreme
       Court Rule 341(h)(7) (eff. July 1, 2008) to appellees’ briefs). Forfeiture, however, is a
       limitation on the parties and not on this court, which has a responsibility to achieve a just result
       and maintain a sound and uniform body of precedent. O’Casek v. Children’s Home & Aid
       Society of Illinois, 229 Ill. 2d 421, 438 (2008). Insofar as plaintiffs had the burden of
       establishing collateral estoppel in the first instance (Waste Management of Illinois, Inc., 187
       Ill. App. 3d at 83), the issue is reviewed de novo (State Building Venture, 239 Ill. 2d at 158),
       and since defendants generally argued against the application of collateral estoppel in this case,
       we relax the rule of forfeiture to consider whether the defendants were parties or in privity with
       a party to the adjudication before the Fund.
¶ 45        In this case, it is undisputed that the Village and the Fund are not the same party, leaving
       open the question of whether they are in privity with each other. Privity generally exists when
       parties adequately represent the same legal interests. People ex rel. Burris v. Progressive Land
       Developers, Inc., 151 Ill. 2d 285, 296 (1992) (in determining whether privity exists, the
       identity of the interest controls, not the nominal identity of the parties). “There is no generally
       prevailing definition of ‘privity’ that the court can apply in all cases; rather, determining
       privity requires careful consideration of the circumstances of each case.” Apollo Real Estate
       Investment Fund, IV, L.P. v. Gelber, 403 Ill. App. 3d 179, 190 (2010).
¶ 46        This court has previously considered the issue of whether a municipality is in privity with
       an entity such as a municipal pension board. In Dempsey v. City of Harrisburg, 3 Ill. App. 3d
       696, 698 (1971), in addressing the application of res judicata, this court ruled the most logical
       interpretation of the statute creating a board of trustees for a pension fund was that the city was
       the real party in interest in both an Industrial Commission hearing and proceedings before the
       trustees of the city’s police pension fund. In McCulla v. Industrial Comm’n, 232 Ill. App. 3d
       517, 520-21 (1992), this court, relying on Dempsey, ruled a workers’ compensation claimant
       was barred from relitigating the issue of causation subsequent to his unsuccessful adjudication
       of that issue before the pension board. The McCulla court recognized the claimant–the party
       against whom collateral estoppel was asserted–“had a full opportunity to adjudicate the issue
       of the work-related nature of his disability before the pension board.” Id. at 521. More recent
       case law requires the party asserting collateral estoppel to present evidence or that there exists
       evidence the municipality and the pension board are the same party or in privity with each
       other. See Demski v. Mundelein Police Pension Board, 358 Ill. App. 3d 499, 503 (2005);
       Rhoads v. Board of Trustees of the City of Calumet City Policemen’s Pension Fund, 293 Ill.
       App. 3d 1070, 1075 (1997). The fact that both a municipality and a pension board are public
       entities is not enough to establish they are the same parties or are in privity for the purpose of
       collateral estoppel. Demski, 358 Ill. App. 3d at 503; Rhoads, 293 Ill. App. 3d at 1075.
¶ 47        In this case, the record establishes the defendants were not parties to the proceedings before
       the Fund. In these proceedings, plaintiffs, who had the burden of substantiating the elements of
       collateral estoppel, did not present evidence establishing the defendants and the Fund were in
       privity with each other. As in Demski, plaintiffs presented no evidence of collaboration

                                                    - 12 -
       between the Village and the Fund. Demski, 358 Ill. App. 3d at 503. Unlike Dempsey, plaintiffs
       presented no argument based on the statute creating the Fund. Dempsey, 3 Ill. App. 3d at 698.
       Rather, in the circuit court and in this appeal, plaintiffs have relied upon Mabie v. Village of
       Schaumburg, 364 Ill. App. 3d 756, 758 (2006), and Jensen v. East Dundee Fire Protection
       District Firefighters’ Pension Fund Board of Trustees, 362 Ill. App. 3d 197, 204 (2005), cases
       addressing the issue of identity of issues, rather than the issue of whether the party against
       whom estoppel was asserted was a party or in privity with a party to the prior adjudication. 9
       Accordingly, we conclude plaintiffs’ collateral estoppel argument fails.
¶ 48       We now turn to consider the merits of defendants’ decision denying health insurance
       benefits under the Act. “A common law writ of certiorari is a general method for obtaining
       circuit court review of administrative actions when the act conferring power on the agency
       does not expressly adopt the Administrative Review Law and provides for no other form of
       review.” Hanrahan v. Williams, 174 Ill. 2d 268, 272 (1996). The standards of review under a
       common law writ of certiorari are essentially the same as those under the Administrative
       Review Law. Id. On administrative review, an appellate court reviews the final decision of the
       administrative agency, and not the decision of the circuit court. Cepero v. Illinois State Board
       of Investment, 2013 IL App (1st) 120919, ¶ 10. We, however, do not review the propriety of
       the reasoning underlying a decision; rather, we review the decision itself and may affirm the
       decision of an administrative agency when justified in law for any reason disclosed by the
       record. Department of Central Management Services (State Police) v. Illinois Labor Relations
       Board, State Panel, 382 Ill. App. 3d 208, 221 (2008); Boaden v. Department of Law
       Enforcement, 267 Ill. App. 3d 645, 652 (1994). The applicable standard of review to apply on
       review of an administrative agency decision depends on whether the question presented is one
       of fact, one of law, or a mixed question of fact and law. Cinkus v. Village of Stickney Municipal
       Officers Electoral Board, 228 Ill. 2d 200, 210 (2008).
¶ 49       As previously noted, in order to receive benefits under the Act, a firefighter must suffer a
       catastrophic injury under specified circumstances. 820 ILCS 320/10 (West 2006). The relevant
       circumstances triggering eligibility for section 10 benefits in this case would be that Pedersen
       was injured as a result of a “response to what is reasonably believed to be an emergency.” 820
       ILCS 320/10(b) (West 2006).
¶ 50       Our supreme court has held the phrase “catastrophic injury” in the Act is synonymous with
       an injury resulting in a line-of-duty disability under section 4-110 of the Illinois Pension Code

           9
            Indeed, plaintiffs’ reply brief acknowledges these cases do not address the issue of privity, even
       though the issue was not raised in the appellees’ brief. Plaintiffs’ reply brief also cites Garcia v. Village
       of Mount Prospect, 360 F.3d 630, 636 (7th Cir. 2004), which held a municipality and a pension board
       were in privity. Although lower federal court decisions are not binding on Illinois courts, they may be
       considered persuasive authority. Wilson v. County of Cook, 2012 IL 112026, ¶ 30. In Garcia, however,
       the Court of Appeals for the Seventh Circuit ruled the municipality and the pension board were in
       privity based upon statutory law. Garcia, 360 F.3d at 636. Plaintiffs failed to present a statutory
       argument in this case. Moreover, unlike Rhoads, where a plaintiff attempted to use collateral estoppel
       offensively, based upon a settlement agreement, to the detriment of a defendant not party to the original
       action, in Garcia it was the defendants who sought to invoke res judicata defensively, based upon a
       final adjudication, against a plaintiff who was party to the original action. Id. Thus, the fairness
       concerns underlying the Rhoads decision were not present in Garcia. Id. Accordingly, we are not
       persuaded to follow Garcia in this instance.

                                                        - 13 -
       (40 ILCS 5/4-110 (West 2010)). Gaffney, 2012 IL 110012, ¶ 54 (citing Krohe v. City of
       Bloomington, 204 Ill. 2d 392, 394 (2003)). In this case, the record establishes Pedersen was
       awarded a line-of-duty disability pension as a result of his injury. Moreover, defendants, in
       their response in opposition to plaintiffs’ writ of certiorari, wrote that “[b]ased on Pedersen’s
       separate line-of-duty disability pension, [d]efendants do not dispute that he suffered a
       catastrophic injury.” Thus, in this case, there is no dispute that Pedersen suffered a catastrophic
       injury in the line of duty within the meaning of section 10(a) of the Act. See id. 10
¶ 51        The remaining issue, therefore, is whether the injury “occurred as the result of the ***
       firefighter’s response to what is reasonably believed to be an emergency.” 820 ILCS 320/10(b)
       (West 2006). In Gaffney, our supreme court defined the legal standard for determining an
       emergency under section 10 of the Act. The Gaffney court held that “[t]o be entitled to
       continuing health coverage benefits under section 10(b), the injury must occur in response to
       what is reasonably believed to be an unforeseen circumstance involving imminent danger to a
       person or property requiring an urgent response.” Gaffney, 2012 IL 110012, ¶ 64.
¶ 52        In this case, the historical facts are undisputed and the legal standard is supplied by
       Gaffney. Accordingly, the issue in this case is a mixed question of law and fact, which typically
       arises when “the historical facts are not in dispute and the issue is whether the established facts
       satisfy the statutory standard.” Village of Hazel Crest v. Illinois Labor Relations Board, 385
       Ill. App. 3d 109, 113 (2008). Cases that involve mixed questions of law and fact are subject to
       a clearly erroneous standard of review. AFM Messenger Service, Inc. v. Department of
       Employment Security, 198 Ill. 2d 380, 392 (2001). An agency’s decision is clearly erroneous
       “only where the reviewing court, on the entire record, is ‘left with the definite and firm

           10
              We note that had the issue remained in dispute, the elements that must be proved in order to
       establish a firefighter’s entitlement to line-of-duty disability benefits are: (1) the claimant is a
       firefighter; (2) a sickness, accident, or injury was incurred; (3) such sickness, accident, or injury was
       incurred in or resulted from the performance of an act of duty or from the cumulative effects of acts of
       duty; (4) the firefighter is mentally or physically disabled for service in the fire department; and (5) the
       disability renders necessary the firefighter’s being placed on a disability pension. 40 ILCS 5/4-110
       (West 2008). There is no requirement that an act of duty be the sole or even the primary cause of the
       applicant’s disability; it is sufficient that an act of duty was an aggravating, contributing, or
       exacerbating factor. Village of Oak Park v. Village of Oak Park Firefighters Pension Board, 362 Ill.
       App. 3d 357, 371 (2005). Thus, to the degree the Village’s decision rested on the premise the June 22,
       2004, incident must be the sole factor in Pedersen’s catastrophic injury, it runs contrary to the decisions
       in Gaffney, Krohe and Village of Oak Park. See Gaffney, 2012 IL 110012, ¶ 54 (a “catastrophic injury”
       in the Act is synonymous with an injury resulting in a line-of-duty disability); Krohe, 204 Ill. 2d at 394
       (same); Village of Oak Park, 362 Ill. App. 3d at 371 (it is sufficient that an act of duty was an
       aggravating, contributing, or exacerbating factor of an applicant’s disability).
            Indeed, in Richter v. Village of Oak Brook, 2011 IL App (2d) 100114, this court observed, quite
       apart from the application of collateral estoppel, the legislative intent that an injured firefighter or
       police officer to be eligible for benefits under section 10(a) of the Act “whenever his or her injuries
       were sufficient to qualify for a line-of-duty pension, a pension board’s determination in this regard
       establishes as a matter of law that the firefighter or police officer received a catastrophic injury.”
       Richter, 2011 IL App (2d) 100114, ¶ 16 (citing Krohe, 204 Ill. 2d at 400). Moreover, the Richter court
       held a claimant may recover under the Act “so long as the injury he sustained *** during an emergency
       response was a contributing cause of his disability, even if it was not the sole cause of that disability.”
       Richter, 2011 IL App (2d) 100114, ¶ 21.

                                                       - 14 -
       conviction that a mistake has been committed.’ ” Id. at 395 (quoting United States v. United
       States Gypsum Co., 333 U.S. 364, 395 (1948)).
¶ 53        Thus, defendants’ decision will not be reversed unless it is clearly erroneous. Although our
       supreme court in Gaffney reviewed the facts in the consolidated cases under the de novo
       standard applicable to declaratory judgment actions, our supreme court’s analysis of those
       facts is instructive in determining whether the Village manager’s decision was clearly
       erroneous in this case.
¶ 54        Gaffney was injured during a training exercise involving an actual fire on the third floor of
       a building. Gaffney wore full fire gear for the exercise, and his battalion chief instructed him to
       treat the exercise as an actual emergency. The fire hose became stuck as the crew was moving
       it between the second and third floors. Due to smoke, there was no visibility. Gaffney followed
       the hose back down to the second floor and discovered that it was hooked around a loveseat. In
       moving this piece of furniture, Gaffney injured his shoulder. Gaffney, 2012 IL 110012, ¶¶ 6-8.
¶ 55        Our supreme court held that Gaffney’s training exercise became an emergency when there
       arose the unforeseen event of the hose becoming stuck. Id. ¶ 66. This event created imminent
       danger and required an urgent response, as “the crew was stranded on the stairwell to the third
       floor of the burning building with no visibility and no water to put out the fire.” Id. Moreover,
       when Gaffney went to free the hose, he “put himself at risk of becoming lost and disoriented in
       the smoke-filled building.” Id. ¶ 67. The court noted that Gaffney had no “option of ending his
       participation in the exercise after it became an emergency.” Id.
¶ 56        Lemmenes also was injured during a training exercise. The exercise took place at an
       abandoned factory. The firefighters were required to wear full fire gear. There was no actual
       fire, but the firefighters’ masks were blackened in order to simulate live fire conditions, and
       they were told to act as if there was an emergency. The firefighters were instructed that a
       fellow firefighter was trapped inside the building, was running out of air, and would die if not
       found and rescued. The firefighters were given specific instructions for the exercise, including
       a predetermined path for running the fire hose into the building. Fire department supervisors
       testified that the individual acting as the trapped firefighter was never in real danger during the
       exercise, which was performed under “ ‘controlled conditions.’ ” Id. ¶¶ 21-24.
¶ 57        Lemmenes was injured when he attempted to free the trapped firefighter. Id. ¶ 22. Our
       supreme court held Lemmenes could not have reasonably believed that he was responding to
       an “emergency” under section 10(b). The court noted the exercise was conducted under
       “ ‘controlled conditions,’ ” no one was in imminent danger at any point during the exercise,
       and “[n]o unexpected or unforeseen developments arose during th[e] drill, unlike the situation
       in Gaffney where the hose line became entangled in an unknown object.” Id. ¶ 77.
¶ 58        In short, following Gaffney, the question of whether an emergency exists is not categorical,
       but depends on the circumstances of the moment. An event or incident that is not initially an
       emergency may become an emergency as the circumstances change. Id. ¶ 66.
¶ 59        For example, in Springborn v. Village of Sugar Grove, 2013 IL App (2d) 120861, the
       appellate court considered in consolidated appeals whether two police officers making claims
       under the Act reasonably believed they were responding to emergencies. Springborn had
       observed a field of asphalt debris on Route 47, activated his emergency lights, parked behind
       the pieces in the west northbound lane, and ultimately injured his back while clearing the road.
       Springborn, 2013 IL App (2d) 120861, ¶ 10. Cecala, the other claimant, parked his police
       vehicle behind a fallen traffic signal pole in the west southbound straight lane of Route 31. Id.

                                                   - 15 -
       ¶ 16. Cecala testified he knew his vehicle, blocking the downed signal, was itself a “ ‘hazard’ ”
       and that it is “ ‘very dangerous for a police officer to be in the roadway even with the lights
       on.’ ” Id. Cecala believed the situation remained an emergency because he was aware of
       incidents where a person or police vehicle had been struck by oncoming traffic, even when the
       vehicle’s emergency lights were activated. Id. Cecala was injured while he and another officer
       were moving the fallen traffic signal. Id. ¶ 18. The court, relying on Gaffney, ultimately
       concluded the claims in both cases were allowable under the Act. Id. ¶ 42.
¶ 60        In this case, Pedersen and others responded to a call regarding a tanker truck fire on an
       Illinois toll road and proceeded to the location in full gear, with emergency lights and siren
       activated. After the fire was extinguished, while Pedersen and other firefighters were cleaning
       the scene and packing their equipment, the fire engine remained positioned to protect the
       firefighters, who were still working upon the toll road. The fire engine’s emergency lights
       remained activated as an additional safeguard for firefighters working in the area where the fire
       had just been extinguished. Pedersen was returning safety triangles from the tanker truck and
       was within feet of the fire engine when the siren was inadvertently and unexpectedly activated.
       Pedersen’s testimony regarding these facts falls within the scope of a response reasonably
       believed to be an emergency under the Act, the Village fire chief’s contrary opinion
       notwithstanding. See id. It was therefore reasonable to believe the emergency was ongoing and
       the scene remained dangerous. Accordingly, Pedersen was injured as the result of an
       unforeseen circumstance involving imminent danger to a person or property requiring an
       urgent response. Therefore, we conclude defendants’ decision to deny plaintiffs benefits under
       section 10 of the Act was clearly erroneous.
¶ 61        Given our conclusion that defendants’ decision must be reversed, we need not reach
       plaintiffs’ constitutional objections to the administrative procedure employed in this case,
       especially where, as here, the procedure has been repealed by the Village, rendering any such
       question moot.

¶ 62                                         CONCLUSION
¶ 63       In sum, we conclude the Village, as a home rule unit, had the authority to establish an
       administrative procedure for determining claims for benefits under the Act, subject to judicial
       review by seeking a common law writ of certiorari. Defendants’ decision to deny plaintiffs
       benefits under section 10 of the Act, however, was clearly erroneous, as Pedersen’s
       catastrophic injury occurred in response to what the record clearly established to be an
       emergency as defined in Gaffney. For all of the aforementioned reasons, defendants’ finding
       and decision are reversed, as is the judgment of the circuit court of Cook County regarding
       count III of the first amended complaint. We affirm the summary judgment granted in favor of
       defendants on counts I and II of the first amended complaint, although count II is affirmed on
       the ground that the constitutional claim is moot.

¶ 64      Circuit court affirmed in part and reversed in part; defendants’ decision set aside.




                                                  - 16 -